Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

AVENANT N° 1 A L'ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES
CHARGES DU CONTRAT DE CONCESSION FORESTIERE CONCLU le 08 JUIN 2011
à NKALAMBA

Contrat de Concession Forestière n° 012/11, ITB, Groupements BOFIDJI OUEST &
BOFIDJI EST

REMARQUES PREALABLES :

Le plan de gestion du Contrat de Concession Forestière n°013/11 prévoit une mise en
exploitation pendant la période 2012 à 2015. Pour des raisons liées aux contraintes de
l'exploitation, celle-ci n’a pas encore débuté. L’avenant aux clauses sociales prend en
compte ce décalage dans l'annexe présentant le chronogramme de réalisations des projets
communautaires basé sur la disponibilité de la trésorerie issues des redevances
prévisionnelles. Ainsi l’année 1 du chronogramme correspondra à la 1° année
d'exploitation. Les réalisations à financer et réaliser sur l'avance de 10% du montant des
travaux sont incorporées dans le TO du chronogramme.

Le premier bloc quadriennal comprenant les AAC 1, 2,3 et 4 est couvert par une clause
sociale et concerne les communautés locales et peuples autochtones des villages
EKOMBE, IYONDA, BOLAKA, BOMBWANZA, ELANGA, IYONDA NSELE des
Groupements BOFIDJI OUEST et BOFIDJI EST. Le montant prévisionnel du fonds de
développement est estimé à 100.050$ (cent mille et cinquante dollars américains).

NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WA NYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA

ART Tr P E |3
BOEMBI | BOSEMBE MPAMBI | IKETE ILONGA | BOKANGA | BONKIN | Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM

BO

Ds | lé ESEMPT IE:

Avenant n° 1 à l’Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

Le présent avenant est conclu entre :
d’une part,

1° les communautés locales et peuples autochtones des villages EKOMBE, IYONDA,
BOLAKA, BOMBWANZA, ELANGA, IYONDA NSELE des Groupements BOFIDJI OUEST et
BOFIDJI EST, représentés par les membres du Comité Local de Gestion, en sigle CLG

N° Nom Fonction

01 NKOMBE Jean Robert Président

02 BOKELE WA NYOKE Secrétaire rapporteur

03 ILUKU Dieudonné Trésorier

04 MPINGO BOSALA Trésor Conseiller

05 IFODJI ELELE Conseiller

06 OKWEDJI ESANGA Conseiller

07 ETUMA LONGENGA Conseiller

08 BOKANGA YOKA Conseiller

09 BOEMBI IYOLONKOY Conseiller

10 BOSEMBE NGANGA Conseiller

11 MPAMBI EKENGA Conseiller

12 IKETE ENGONGOMBE Conseiller

13 ILONGA Conseiller (peuple autochtone)
14 BOKANGALA LOMBO Conseiller

15 BONKINGA W'ELOMBO Conseiller

16 Tony KHALIL Délégué concessionnaire

Et d’autre part

2° La Société d'exploitation forestière « Industrie de Transformation du Bois,
ITB »,immatriculée au registre du commerce sous le numéro d'identification nationale 01-25-
K 21481 J, NRC 14.499 Kinshasa, N° impôt À 0700255 L ayant son siège au n°5501,
avenue de l'Ouest, Quartier Kingabwa, Commune de Limite, Ville-province de Kinshasa, en
République Démocratique, représentée par Monsieur FOUAD SARROUF, Directeur Général
et ci-après dénommé « le concessionnaire forestier »,

NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WA NYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA

PI DA T {7 FT . E pi

BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA BONKIN | Tony

IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM
Bo

SS

b jsrigeinatz

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

Entendu que :

ITB a signé en date du 08 juin 2011, un accord des clauses sociales avec les communautés
locales et peuples autochtones des villages EKOMBE, IYONDA, BOLAKA, BOMBWANZA,
ELANGA, IYONDA NSELE des Groupements BOFIDJI OUEST et BOFIDJI EST ;

La Société est titulaire du contrat de concession forestière n°012/11 du 12 Août 2011 issu de
la conversion de la garantie d'approvisionnement n° 30/CAB/MIN/AFF-ET/03 du 16 Mai 2005
jugée convertible suivant l'arrêté n°012//CAB/MIN/ECN-T/27/JEB/2010 du 02 avril 2010.
Conformément à l'Article 3 de l'arrêté ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du
07 juin 2010 fixant le modèle d’accord constituant la clause sociale du cahier des
charges du contrat de concession forestière qui stipule que :

«Les parties peuvent d'un commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord »,

Les parties au présent avenant ont convenu de ce qui suit :

Article 2 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », extrait de l’article 4 :

Extrait de l'article 4 de l'accord de la clause sociale du 08 juin 2011 :

°  Réfection, équipement des installations hospitalières et scolaires :
Construction deux bâtiments scolaires, réhabilitation 2 résidences, 1 bureau administratif et
1 bureau police à KALAMBA, achat 1 appareil échographie équipement centre de santé
BOLAKA

° Facilités en matière de transport des personnes et des biens :

Par nos bateaux et véhicules (suivant disponibilité) BIKORO-KIN,  KIN-BIKORO
essentiellement par bateau

NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WA NYOKE |Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA

M |+ | $ | 2 E |£&
BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA |B NGA | BONKIN | Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM

Bo

ZX

wi 2e [raz 1x7

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

° Autres:

Projets habitat, élevage, production agricole, et droit de jouissance des ayant droits.

L'Extrait de l'article 4 est modifié comme suit :

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le fonds de
développement (cf. article 11), au profit des communautés locales et des peuples
autochtones, la réalisation des infrastructures socio économiques Ci-après :

-__ Réfection, équipement des installations hospitalières et scolaires :

Type de bâtiment

Localisation

Nombre

Construction centre de santé
de 48m’ en briques cuites avec
équipements en matériels

ELANGA

Construction centre de santé
de 48m° en briques cuites avec
équipements en produits
pharmaceutiques

BOLAKA

Construction écoles
secondaires de 6 classes en
briques cuites avec bureau de
318 m°

EKOMBE, BOMBWANZA

-_ Autres :

Acquisition de 15 vélos à ELANGA (aux bénéfices des ayant droits coutumiers des

forêts) ;
Acquisition de 15 vélos à BOMBWANZA (aux bénéfices des ayant droits coutumiers
des forêts) ;
Acquisition de 16 vélos à IYONDA NSELE (aux bénéfices des ayant droits coutumiers
des forêts)
NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WA NYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA
=

ÆIMIT LA PIE | 2
BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA | B NGA | BONKIN | Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM

BO
Eu | € UDC Le

4/41

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

Article 6 de l'accord de la clause sociale est modifié comme suit :

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon le mécanisme suivant:

l'affection, chaque année et quelle que soit la zone exploitée, de 3,7 % du total des
ristournes de manière à mutualiser les coûts récurrents se rapportant aux
infrastructures déjà réalisées sur l’ensemble de la concession; un programme
prévisionnel chiffre d'entretien et de maintenance sur les 4 années à venir, des
infrastructures socio économiques déjà réalisées au bénéfice de l’ensemble des
communautés locales et des peuples autochtones riverains ayant droit sur la
concession forestière est joint en annexe

Article 4 de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », extrait de l’article 11 :

Extrait de l'article 11 de l'accord de la clause sociale du 08 juin 2011 :

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire forestier
s'engage à dégager, à la signature du présent accord, un préfinancement de 10% du coût
total des travaux d'infrastructures socio-économiques présentés à l'article 4 ci-dessus.

Ces 10% constituent une avance sur les ristoumes à verser sur les volumes de bois prélevés
dans le bloc d'exploitation considéré qui regroupe, selon les cas, 4 ou 5 assiettes annuelles
de coupes et sont remboursables à la fin de la période considérée.

L'Extrait suivant de l'article 11 est modifié comme suit :

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire
forestier s'engage à dégager, à la signature du présent accord, un préfinancement de
10% du coût total des travaux d'infrastructures socioéconomiques présentés à
l’article 4 ci-dessus. Ces 10% constituent une avance sur les ristournes à verser sur
les volumes de bois prélevés dans le bloc d'exploitation considéré qui regroupe les 4
assiettes annuelles de coupe et sont remboursables à la fin de la période considérée.

NKOMB BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WA NYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA
FF [mm r | 7 |P |E |2
BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA | BOKANGA | BONKIN | Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM
BO
ÈS D/1 ES | FRS Su | 2 \F

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

Article 5 de l'avenant portant sur le chapitre 4 «clauses diverses» section 1
« Règlements des différends », article 27 :

Article 27 de l'accord de la clause sociale du 08 juin 2011 :

Le présent accord, qui produit ses effets à la date de sa signature par les parties et
l'Administrateur de Territoire en tant que témoin et garant de la bonne application du présent

contrat.

Article 27 est complété comme suit :

Le présent accord produit ses effets à la date de sa signature par les parties et
FAdministrateur de territoire en tant que témoin et garant de la bonne application du
présent contrat, remplace et annule tout autre accord qui aurait existé entre les parties
au présent accord.

NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WANYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA
VARTSE 4 P le |
BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA | BOKANGA | BONKIN | Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM

Bo
55 db 2e |[reAls X

7/41

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST
Article 6 de l’avenant

Le présent avenant est complété par l'annexe 1 relative au document de la Garantie
d’Approvisionnement

AY 200
REPUBLIQUE DEMOGRATIQUE DU CONGO Kinshasa, le ñ il

MINISTERE DE L'ENVIRONNEMENT,
CONSERVATION DE LA NATURE,
EAUX ET FEORETS

2 Chlirésre

GARANTIE D'APPROVISIONNEMENT

CONVENTION N° © DO /CAB/MIN/ECN-EF/05 DU | Ë MAX Ai
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONN
—— EN MATIERE LIGNEUSE

ENTRE La République Démocratique du Congo,

ET Industrie de Transformation du Bois spri (ITS)
Représentée par Directeur Général
Monsieur SABBAGH YOUSSEF
ci-après dénommé l'Exploitant

Vu la Constitution de la T >n spécialement en son artic

Vu la loi n°011/2002 du 29 2002 portant Code Forestier;

Vu, telle que modifiée et complétée à ce jour, la Loi n°73-021 du
1973 portant régime général des biens, régime foncier et immobilier et réa)

sûretés ;

+ de partici

+ 2004 fixant la nc

Vu la loi 04/015 du 16 jui
>5 recettes administratives, judiciaires, domaniai

Avenue Papa LEO (Ex des Cu
a BP 12348

NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WA NYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA

FIRMTETT FPE TS

BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA BONKIN | Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KoY OMBE LOMBO W'ELOM
Bo

Es | dE pe LJ us |

Avenant un Tà l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

4
4 Article 3 : Cette forêt ou portion de forêt est circonscrite dans les te:
suivantes :
Au Nord : Le tronçon de la route principale com

Kalamba et Pongo en passant par le!
Ekombe, Beke-Bokala, Bolaka et Nkuma;

Au Sud : La route principale reliant Bikoro-Ingende, tronçon comp:
entre les villages Penda et Mbuli en passant par les villac
Moheli et Momboyo;

A l'Est : La rivière Boloko, à partir du village Pongo jusqu'à
confluent avec la rivière Mongende et remonter

jusqu'à sa source. De ce point, joindre par une ligne d
les villages Pangi, Solia et Mbuli;
A l'Ouest : La route principale reliant Bikoro et Mbandaka, tr
compris entre les villages Penda et Kalamba en p. à
villages lyembe Monene, Nyoni, Bobanda, Botende,
let Besenge
Les grumes ainsi récoltées devront e strictemer utilisées pour
transformation à l'usine décrite ci-dessus, où dirigées à l'exportat
suivant la réglementation en vigueur.
Aussi, aucune grume ne pourra être vendue à des tiers, à
d'autorisation écrite du Ministère.
”
Attice 5 : Le Ministère accordera à l'Exploitant les droits suivants
d'exploitation
5.1 Le droit exclusif de récoiter les arbres expl e:
LL l'article premier ou autres essences à promou r
# 5.2 Le droit de construire les infra: éx
exclusivement aux exploitations forestières, sans préji
droits reconnus aux tiers ;
Les infrastructures routières construites par
propriétés de l'Etat à la fin du contrat
Xe
NKOMB |BOKELE |ILUKU
EJean | WANYOKE | Dieudon | BOSArA neo | CRWEDJI |ETUMA | BOKANGA
ur
se: on |BOSALA |ELELE |ESANGA |LONGEN | YokA
‘opel né Trésor
GA
T mA T F E
BOEMBI | BOSEMBE |MPAMBI |IKÈTE |ILONGA | BOKANGA | BONKIN | Tan
IYOLON | NGANGA | EKENGA | ENGONG LA y
KoYy GA KHALIL
OMBE LOMBO | WELOM
BO
xs 20 Je | 72

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

5.3 Le droit de flottage de radeaux et de navigatio:
cours d'eau et les lacs, ainsi que le
publiques pour transporter, à titre prive
exploités ainsi que les produits de transformation

produits forestic

En contre partie, ‘Exploitant sera soumis, de facon inconditionnelle:
obligations suivantes

6.1 Maintenir en opération son usine de transformation ai
d'opération prévu dans le contrat ;

6.2 Assurer la protection forestière de l'unité d'exploitation

— 6.3 Présenter dans les détails prévus t
permis de coupe, tout rapport trimi
où d'autres rapports prévus par la réglementa

G.4 Payer toutes les taxes et redevances forestières prévues E
réglementation en vigueur ;

6.5 Informer le Ministère de tout changement d'adresse, de t
projet de transfert, de location, d'échal
fusion, de vente affectant la prop
transformation, objet du contrat et d'en obteni
Ministère

6.6 Respecter la réglementation sur  l'exploi
commercialisation et l'exportation des produits forestiers

6.7  Aviser le Ministère de tout changement dans la destinatio!
grumes exploitées et en obtenir l'autorisation du Ministère

6.8 Respecter toutes d

ons prises par le Ministère en r
d'aménagement forestier

de bois à l'h

6.9  Procéder à la récolte minimale de 10 m
les superficies exploitables si le volume sur pied le permet

Article 7 La présente convention est effective à la date de 52 sig

NKOMB | BOKELE ILUKU MPINGO | IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WANYOKE |Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA

TIM |: #7 E | 8

BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA | B NGA | BONKIN | Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM
BO

Be] Sole

pas

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

Article 7 de l'avenant :

Le présent avenant est complété par l'annexe 2 relative la lettre de notification de la
Direction d'inventaire et Aménagement Forestier, « DIAF » sur la surface utile

REPUBLIQUE DEMOGRATIQUE DU CONGO
MINISTERE DE L'ENVIRONNEMENT

N° O3 /DIAF/SG-ECN/SMM-DIR20

SECRETARIAT GENERAL À L'ENVIRONNEMENT
ET CONSERVATION DE LA NATURE

NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WANYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA

Bk le | $P Fa E | B
BOEMBI | BOSEMBE MPAMBI | IKETE ILONGA NGA | BONKIN | Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOoY OMBE LOMBO W'ELOM

BO

XS

EE EVE  ;l

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

Récapitulatif des superficies exploitables des titres forestiers d”

DISTRIBUTION DE LA SUPERFICIE DU TITRE FORESTIER DE LA SOCIÈTE TB PAR
TYPE D'OCCUPATION DU SOL
TERRITOIRES DE BASOKO ET BANALIA, PROVINCE ORIENTALE

TYPE D'OCCUPATION DU SOL FT SUPERFICIE A) | | POURCENTAGE(X)
1. _ Forêt exploitable L j sé Ï
Forêt primaire dense sur soi ferme | 210 871 | 87.66
Z._Forët inondée
“Forèt sur sot hydromorphe 24432 l 16.16
F5 Sccupation |
| re Taie 0,59
Cuiture ct régénération l 3 801 1158
Localité 42 : 0:61
TOTAL 240 562 Î 106,00

BISTRIBUTION DE LA SUPERFICIE DU TITRE FORESTIER DE LA SOCIETE ITB PAR
TYPE D'OCCUPATION PU SOL
TERRITOIRES DE BIKORO, PROVINCE DE L'EQUATEUR BLOC EXTENSION

TYPE D'OCCUPATION DU SOI |__SUPERFICIE (14) | POURCENTAGE
Forët exploitable | =
Forêt primaire dense sur soi ferme | 39 961 Î 19,"
5. Forétinendée Il
Forèt sur sot hydramorphe Î 2755 | 5558
Î Ï
Î 7025 2,51
Î 10 279 : 12,75
| 188 0.23
L 677 | 0:84
193 0:24
80 647 100,00

NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WA NYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA

Ÿ LS L g 7. cr F s

BOEMBI | BOSEMBE MPAMBI ILONGA BONKIN Tony
IYOLON NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM
BO
x \ db BA | Sol tmAlze SZ
14 /41

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

DISTRIBUTION DE LA SUPERFICIE DU TITRE FORESTIER DE LA SOCIETE (TB PAR TYPE

D'OCCUPATION DU SOL.
TERRITOIRE D'OSHWE, PROVINCE DE BANDUNDU
TYPE D'OCCUPATION DU SOL | SUPERFICIE (HA)

7:_ Forêt exploitabie

Perd primaire dense sur sai femme —| sie 53,84
5 Forét inondée |
Forêt sur so1 AYUrSMOrpRE ] 25 150 28.73
Ê Î
| > 884 T5
l 15 790 18.05
Î 3873 Ï 2.46
| 4108 280
| 442 0:29
Î 157 170 100,00

DISTRIBUTION DE LA SUPERFICIE DU TITRE FORESTIER DE LA SOCIETE ITB PAR TYPE
D'OCCUPATION DU SOL
TERRITOIRES DE BIKORO ET INGENDE, PROVINCE DE L'EQUATEUR
TYPE D'OCCUPATION DU SOL (

SÜPERFICIE (HA)__ | POURCENTAGE GE)

10. Forêt exploitable

Forêt primaire dense sur sol ferme x 04 35,56
11. Forêt inondée
forêt sur sOÙ RYGTOmMOTpRe | 114 458 4822
1Z.Autres types d'occupation Î :
Forêt secondaire Ï 7077 2,99
| 50 024 2,70
ns ».o1
327 0:14
Î 406 0.17
roraL 736 366 100,00

La superficie jugée exploitable s'élève à 419 497 ha de la super
mble des titres forestiers alloués à ITB

Le Directeur Chef de Service

POURCENTAGE(X)

NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WA NYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA
PAR F E | $
BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA | BOKANGA | BONKIN Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM

BO
Î7\ LAC Bo | all

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

Article 8 de l'avenant

Le présent avenant est complété par l'annexe 3 relative à la localisation des assiettes
annuelles de coupe.

> Répubiique Démocratique du Congo os _—
La Okapi Concession forestière 12/11 ITB Bikoro RESSOURCES.
L (G.A 30/05) @ucer_ NPA manier
ivigee wave tone iiove
N
|
|
|
FA le
E É
ET. ve
Ë Réseau routier
Réseau hydrographique
Assiette Annuelle de Coupe
ET assieue annuelle de Coupe 1
LL] assiete Annuelie de Coupe 2
D assiette Annuel de Coupe 3
 assiete annuelle de Goupe 4
| Cl Lirite de la garantie

Prat Ces Sacs 25 2023

_. — —#— +
ee TS MÈTE veboe

NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WA NYOKE |Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA

PERS ESE AE g E | &
BOEMBI | BOSEMBE MPAMBI | IKETE ILONGA ANGA | BONKIN Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM

BO

PSN h aolrelzs ME

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

Article 9 de l’avenant

Le présent avenant est complété par l'annexe 4 relative à la carte de localisation des
infrastructures socio économiques

> République Démocratique du Congo egs FORET
1 Akopi Localisation des projets communautaires : RESSOURCES
ni: Concession forestière 12/ 11 ITB Bikoro. Groupement Bofidji  @-GLCT__ HP1 MANAGEMENT
| eoTE rage ruove
À

EU

Da00S

ÎE z 5 Æ Pont Cause Soon 26 2912

n 1 1 nl
MAQTE ME 1OTE MODE

NKOMB | BOKELE ILUKU MPINGO | IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WA NYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA

TIR Ir IT FI le ls

BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA BONKIN | Tony

IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOoY OMBE LOMBO W'ELOM
BO

ZS

djstetruate

17 /a1

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

Article 10 de l’avenant :
Le présent avenant est complété par l'annexe 5 relative au et/ou à :

+ devis prévisionnel construction centre de santé (5300,10$/Centre) à ELANGA,

BOLAKA
4 bâtiment centre de santé en
briques cuites Longueur Largeur 6,00 m Surface 4800
CETTE Coitioumures exrqures
Paramètres targeur| épaissaur | Longueur] Nombre | cuve | Pt anté ous
Monte des = 0 | 05 00 | 50
G 007 | 00 350,00 | 205,80
1 007 | 00 35000 | 10250 |
(Coût ioumaner maçens 3 1500 | 15000 |
[Nombre maçons. 2 HE (u [15,00 180,00
Morbre de jours 20 1600 | 54000
(Coût joumaher chermenusier 5 1450 43,50
[Nombre chef menuisier 1 3,00 22,00
(Coût joumaer menuisier 3 326 FEU
ombre menuisiers 2 32% 4
Calcuts us 3,36 13,44
[Salaire chef d'équipe maçon 300 … 3,3% 13,44
Saiare maçons 400 2.50 2,50
Po DL 2,50 2,50
2,50 10,00
[Sous total Salaires maçons 700 20 10,50 210,00
0045 Îm° 8 0,358 350,00 125,44
0,028 |m° 9 0,252 350,00 88,20
[Salaire chef d'équipe menuisier 250 0,01 0,05 5,00 20 0,050 350,00 17,50
= 5000 02 | 1500
Saisie menuisier 10 0.50 500
(Sous totai Salaires menuisiers _2f 50,00 _ 100,00
ñ 50 | 1200
3 15,00 250
[Sous total Salaires 1261 1 100,00 100,00
Sous otTioumimes exiéeures. 7038.10
Récapitulatif
Coût salaires 121,00
Fournitures extérieures | _4 039,10
Total chantier 5 20010
NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WA NYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA
Fm le | P LE |3
BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA NGA | BONKIN | Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM
BO
2% | à 74 As | rai + KZ

18/41
Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

+ Devis prévisionnel équipements centre de santé en matériels (1859$) à ELANGA

Equipements centre de santé

DESIGNATION UNITE QUANTITE PUSUS PT. $US
Appareil de réanimation | ee L 300
pour nouveau-nés
Armoire métallique pce T 5 200] 5 200
lArmoire vitrine métallique ||pce $ 400
Aspirateur de mucosité {pce $ 250| 5 =
Bassin rectangulaire inox |pce 1 $ 25[ 5 25
Bassin réniforme inox pce 2 S LE 20
Boîte à gants pce 2 5 AE 14
Boîte métallique inox pce [ 1 E 100] 5 100
Bureau pce 1 5 sols 50
fes | S so] s so
Escabeau pce 5 100 fs =
Etagère en bois pce $ 80] s En
Etuve [pce $ 600
Lit d'accouchement pce 1 5 350| 5 350
Lit d'examen Pce 5 200 | 5 =
Lit d'hôpital pcs 5 EE =
Mareau percutur pce LL 5 _ 275
Matelas d'hôpital pce 1 5 5ofs
Négatoscope pce 5 100 | 5
Panne de lit pce 5 2515
Pése bébé pce 5 250| 5 =
Pèse-personne pce L $ 100f 5 100
Potence pce 5 2015 =
Poubelle à pédale pce 5 100| 5 =
Siéniisateur poupinel pce _ 7 5 600] 5 600
Siéthoscope pce 2 5 GE 10
Siéthoscope obstétical |pce T 5 Tofs TO
Mabourettournant pce 5 505 =
Tensioméètre ordinaire pce e 5 UE 20
rousse médicale pce ü 5 250] 5 250
Urinoir pce $ 255 =
TOTAL $ 1859
NKOMB | BOKELE ILUKU MPINGO | IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WA NYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA
FIK [ra FF |P E |S$&
BOEMBI | BOSEMBE | MPAMBI | IKETE ILONGA | BOKANGA | BONKIN | Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM
BO
71 À as PAVIE

19 /41

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

° Facture pro forma de produits pharmaceutiques du centre de santé de BOLAKA
(équivalent en dollars américains de 1049)

ETS. “LA REFERENCE”
Ë sison VIANOVA

FACTURE N°.202:48 Aa

NKOMB BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WA NYOKE | Dieudon | BOSALA ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA
Ces

£ I [ss PF [BE ]3
BOEMBI | BOSEMBE MPAMBI | IKETE ILONGA | BOKANGA | BONKIN Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM

BO

wrpai evvie) à EKOMBE, BOMBWANZA

Coût moyen d'une école (6 classes) en BRIQUES CUITES

Prix a à
wésisulie: Qté Coût
Clous 4cm |$ 3,00 3 °$
Clous Sem |$ 3,00 7 215$
Clous 6 cm $__3,00 1 3 $
Clous 8 cm $ 3.00 15 45 $
Clous 10 cm $ 3.00 27 815$
Clous 12em | $ 3,00 17 51$
Clous 15cm | $ 3,00 27 815$
Clous Tôles | $ 3,00 42 126$
Tôles galvanisées $ 17,00 256 4 352 $
Sacs de ciments $ 22,00 103 22668
Bancs scolaires $_ 90,00 144 | 1296058
Tableaux $ 22,00 6 132$
Tables $_15,00 7 105$
Chaises $ 10,00 9 90 $
Etagère simple $_ 25,00 1 255$
Briques cuite $_0,10| 35 000 3 500$
Sable mélange (m3) $ 4,00 133 532$
Paumelles porte (paires) $ __2,00 11 225$
Paumelles fenêtre (paires) $ 1.50 52 785$
Charpentes $ 47,00 28 131658
Chevrons $ __5.00 108 540 $
Verroux $ 0,50 71 365$
Vis à bois $ 0,02| 4400 885$
Portes $ 80,00 7 560$
Fenêtres $ 66,00 32 21128
Main d'œuvre 4 965 $ 1 4 965 $
COÛT TOTAL 34 096$
NKOMB | BOKELE ILUKU MPINGO |IFODJI | OKWEDJI | ETUMA | BOKANGA
E Jean WA NYOKE |Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA

Plmlr lg irIP LE 12

BOEMBI | BOSEMBE MPAMBI ILONGA | BOKANGA | BONKIN | Tony

IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM
BO

À Bel ralzx | Y

LS

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

° Plan type construction centre de santé

Plan type centre de santé

——+--

Salle !

-
e |
de |?!
Laboratoire Consultation 8 (
[à & |
[ot !
£
Lo]
Salle d'hospitalisation Salle de soins
qe —
8m
NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WA NYOKE | Dieudon | BOSALA | ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA
Fm le Ÿ [7 PE LE
BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA NGA | BONKIN | Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM
Bo
SU We So | tell #

22/41

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

+ Plan type construction école de 6 classes avec bureau

plan type école de 6 classes avec Bureau

24m
4 Li — LL = bureau direction
ee __—
; A + 4

nn salle de prof
/ grande table

chaises

/ 7 / Il

D

bureau préfet
Lbureau

\ 3 chaises

LT

fm

fm

24m
NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WA NYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA
Ce
FT im Es || | $ E |2
BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA | BOKANGA | BONKIN | Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM
W à
gb Lo allé

23 /41

Avenant n° 1 à l’Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

+ Facture pro forma acquisition vélo (120$/vélo) à ELANGA, BOMBWANZA, IYONDA
NSELE

PRODIMPEX - YAMAHA PLAZA

Kinshasa Combe:

oare.99-0Uu- RS13.
ARGIS..bdAirFs.

YAMAHA

DISTRIBUTEUR EXCLUSIF

FACTURE PROFORMA
£ 19592

ne Pouvpr NT

ra. :0441S5wYS06t%Y

w Désignation ue | Punta | Prxroua
1). Marauns… Ho
Bord... tamaha
Æ.. A0. ed «si _ S'AAS où
réSe.
E.ARS ev a... PASS
155%
Æ.AS.EN. el. amas
: Ta
R) detos Vinga. lo | AM &
EU A2
/ ——
NE: - Prx valable jusqu'au À Ÿ- V$.... saut reste entretemps
Francs copgniais : Au taux du jour)

pere cn an
3 ae

EN
Pour HA PLAZA
Eco

LT

YAMAHA à. war

NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WANYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA

Be æ # Es E | À
BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA |B NGA | BONKIN | Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM

BO
x BL Ro rumû

24/41

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

+ Budget prévisionnel du fonds de développement

Budget previsionnel du Fonds de Développement des communautés
BOFIDJI OUEST & BOFIDJI EST, ITB, CCF 012/11 (TB GA 030/05)

Réalisations

[. Construction, aménagement des routes

(2. Réfection, Equipement des installations hospitalières et scolaires

[Construction centre de santé
onstruction centre de santé
Equipements (centre de santé) en maténes
Equipements (centre de santé) en produts pharmaceutiques

[Montant prévisionnel du Fond de Développement

[Montant de l'avance (10% du montant des infrastructures) pour le démarrage des travaux

NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WANYOKE |Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA

ri pi TC ris F Fe E B

BOEMBI | BOSEMBE MPAMBI ILONGA | BOKANGA | BONKIN | Tony

IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM
Bo

VISE AC &o| al. 2 FE

25 /41

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

Q Budget prévisionnel fonctionnement CLG et CLS
Budget prévisionnel Réunions CLG et CLS, Groupements BOFIDJI
OUEST & BOFIDJI EST CCF 012/11
(GA 030/05
NOMBRE DE | NOMBRE DE | MONTANT
RUBRIQUES MEMBRES | REUNION JETONS TOTAL
1. Jetons de présence |
CLG 16 DE 1000[$ 256000]
£Ls 10 161$ 10,00|$ 1600,00

2. Déplacement membres

CLG 16 GE 200$ 512,00
CLS 10 UE 200[$ 320,00
(3. Forfait papèterie (an) {
CLG 2 EE 60,00]$ 240,00
CLS | AÏS 6000f$ 240,00
Dives [ ] Î [S 50295
[s__ ss74s5]
NKOMB | BOKELE ILUKU MPINGO | IFODJI OKWEDJI | ETUMA BOKANGA
YOKA

E Jean WANYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN

né Trésor GA

FIM lL; gr | le

B

BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA | BOKANGA | BONKIN

IYOLON | NGANGA EKENGA | ENGONG LA GA

KOY OMBE LOMBO W'ELOM
BO

Tony
KHALIL

Hs

bis traits

Fa

26 /41

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

Article 11 de l’avenant

Le présent avenant est complété par l'annexe 6 relative au programme chiffré d'entretien et
de maintenance des infrastructures

Programme prévisionnel d'entretien, BOFIDJI OUEST & BOFIDJI EST CCF 012/11 (GA
030/06)
(I Quantité prix unitaire Total

f. Menuiserie de tous les batiments ]

Planches planche 1 timent $ 9,001$ =
uvre joints m3 1 timent $ 350,00 | $ =
$ =

[main d'œuvre jour 13batiment $ 5,00

2. Equipements salles de classe
tableaux 1 tableaux 12[sales $ 22,00 [$ 22
table bancs 1 table banc 12}salles $ 90,00 ][$ 1 080

3. Toiture de tous les batiments

[roles 3 tôle BG 28 1'afbatiment $ __1700]$ 663
Jrain œuvre 2 jour || 13]batiment $ 600]s 12

4. Autres
iment 4 sac 13fpatiment $ 22,00 ][$ 1144
ure 1 serrure 13fpatiment $ 15005 195
haise 2 __ | chaise 3lpatiment $ 10,00][$ 260
res Ï Ï 5 En
aumelle porte/fenêtre 2 ÏL_ paumelle 13]batiment $ 200]$ 52
(6. Entretien route
[Tronçon | |
Divers JL : C _]
Total entretien $ 3730
NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WA NYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA
Fm [za | 7 E |
BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA NGA | BONKIN | Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM
BO
Rs | & [lee ro |,

Avenant n° 1 à l’Accord constituant la Clause Sociale du cahier des charges du Contrat de Concession Forestière n°012/11, ITB, Groupements
BOFIDJI OUEST et BOFIDJI EST

+ Chronogramme prévisionnel des réalisations des infrastructures socio-économiques

pot fresier TB, CCF fa, GA SOUS pm BOFIDLI QUES Te BOF EST

re CCF UM H(GA UN TB

Vie
éfnarcement
Fear hénacner 5 23
[eine marne $ ss
Foctorenei sas ais ñ
Dune 5 sesls ss mal sols sas sœlt ls sels sels sæls œls sf sels ss 2
| aus sos ÉLIE 26als 2æ)s 240$ mt2)s wols «es EL] LI étuls 62) mOlS sels ais dr&|$ LES
NKOMB | BOKELE ILUKU MPINGO | IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WA NYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA
pc + 1 Ï Î E _3
BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA | BOKANGA | BONKIN | Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM
BO
Ds Le (red) 2 | 1}

28 /41

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de Concession Forestière n°012/11, ITB, Groupements
BOFIDJI OUEST et BOFIDJI EST

PUMINGDERELATONDESNRATRUGES

Crchdinéi fase ueaà

NKOMB BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WANYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA
TZ [M [= # |P |E |7
BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA | BOKANGA | BONKIN Tony
IYOLON NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM

BO
ET 7
3s | raù 2

29/41
Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des Charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

Article 12 de l'avenant :

Le présent avenant est complété par l'annexe 7 relative à l'attestation de consignation des
fonds de développement

ATTESTATION DE CONSIGNATION

Conformément à la Clause Sociale du Cahier des Charges du contrat de concession
forestière signé le 08 juin 2011 entre le concessionnaire forestier ITB d'une part, et les
communautés locales et peuples autochtones des groupements BOFIDJI OUEST et
BOFIDJI EST des villages EKOMBE, IYONDA, BOLAKA, BOMBWANZA, ELANGA, IYONDA
NSELE d’autre part, pour le contrat de concession forestière n°012/1 1, situé dans la province
de l'Equateur, territoire de Bikoro.

Nous attestons que le concessionnaire forestier ITB a crédité le ……./...../..… en ses livres,
le compte des communautés locales et peuples autochtones des groupements BOFIDJI
OUEST et BOFIDJI EST d'une somme de. ses
(ou : …) correspondant à 10% ‘du
montant du coût des infrastructures | retenues etc ce, |'conformément à l'article 11 de l'arrêté
023/CAB/MIN/ECN-T/28/JEB/10.

Signature du concessionnaire forestier

NKOMB BOKELE ILUKU MPINGO IFODJI OKWEDJI ETUMA BOKANGA
E Jean WA NYOKE | Dieudon BOSALA ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA

FR TL P E |
BOEMBI | BOSEMBE MPAMBI IKÈTE ILONGA KANGA | BONKIN Tony
IYOLON NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM

L Bo

TUE RE AIRE FF
Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

Article 13 de l'avenant :

Le présent avenant est complété par l'annexe 8 relative au document définissant
les conditions d'accès négociées aux ressources financières par le CLG

Le fonds de développement local sert exclusivement aux objets cités dans le budget
prévisionnel global. En cas de recettes additionnelles, un avenant à l'accord de clauses
sociales est établi pour préciser l'affectation de cette recette dans le respect des conditions
réglementaires.

Pour des raisons pratiques, il est convenu que le fonds est conservé auprès du
concessionnaire forestier ITB, en ses livres, un compte spécial ouvert au nom de la
communauté locale, différent de la comptabilité régulière de l’entreprise et que le comité
local de gestion en assure la gestion.

Les demandes de fonds par le comité local de gestion ne peuvent se faire que sur base de la
disponibilité financière dans le compte de la communauté locale, à la suite de versement des
recettes trimestrielles enregistrées.

Inversement, l’entreprise/concessionnaire (TB s'engage à mettre à la disposition du comité
local de gestion le fonds sollicité correspondant aux dépenses telles qu'indiquées dans le
budget prévisionnel global. Des séances de travail/réunions ad hoc doivent être organisées
par les parties prenantes (comité local de gestion et entreprise/concessionnaire) pour des
clarifications nécessaires sur la gestion du fonds. Ces séances de travail sont
accompagnées des procès verbaux établis et signés par les membres du CLG.

Ainsi, pour les dépenses liées aux investissements et à l'entretien des réalisations, des bons
de commande sont établis par le comité local de gestion. Ces bons sont liés à chaque
réalisation et indiquent la période prévue de livraison. IIS sont signés par un membre de
chaque partie prenante du CLG (communauté, entreprise forestière).

Les achats sont réalisés soit par l’entreprise/concessionnaire ITB, soit par le CLG, et dans
tous les cas, des factures pro forma sont produites pour appréciations. Ainsi pour être

NKOMB BOKELE ILUKU MPINGO IFODJI OKWEDJI ETUMA BOKANGA
E Jean WANYOKE | Dieudon | BOSALA ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA
==

TI I< FF IP D:
BOEMBI | BOSEMBE MPAMBI |IKÈTE ILONGA | BOKANGA | BONKIN Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM

BO

7H VU ll JE Lo | añl € FE

délégué de l’entreprise forestière.
Les membres du comité local de gestion se réservent le droit de s'assurer eux-mêmes des
prix des matériaux à Kinshasa ou ailleurs avant l'acquisition.

Les livraisons de matériaux sont accompagnées de bons de livraison. Ces bons de livraison
sont signés et déclinés en deux étapes de réception d’abord entre l'Entreprise et le Comité
Local de Gestion pour la première réception, ensuite entre le Comité de Local de Gestion et
les membres de l’équipe locale de construction.

Des visites régulières, au moins à chaque phase clé du chantier, sont réalisées par des
membres du CLG pour s'assurer de la qualité de la construction et du respect du
chronogramme de réalisation.

Tout différend financier est traité en premier lieu au niveau du CLG, puis en cas de
désaccord au niveau du CLS et enfin par la juridiction la plus appropriée.

NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA

E Jean WA NYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA

Robert né Trésor GA
d'Imr lg Fr P le 24

BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA | BOKANGA | BONKIN | Tony

IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL

KOY OMBE LOMBO W'ELOM

BO

na

sk

A er (Es ren z

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

Article 14 de l'avenant :

Le présent avenant est complété par l'annexe 9 relative aux modalités d'exercice des droits
d'usage traditionnels de la communauté locale.

Conformément à l’article 44 du Code Forestier, le concessionnaire forestier s'engage à
respecter l'exercice par la communauté des droits d'usage lui reconnus par la loi
notamment :

1° Le prélèvement du bois de chauffe,

2° La récolte des fruits sauvages et chenilles, la récolte des plantes médicinales ;
3° La pratique de la chasse et de la pêche coutumières ;

La présente annexe définit les règles selon lesquelles s’exerceront ces droits.

1° Prélèvement du bois de chauffe

ITB s'engage à garantir l'exercice de ce droit de la manière suivante :

La communauté locale a le droit de prélever tout bois mort sur toute l'étendue de la
concession. Elle a également le droit de récupérer en forêt, les déchets de grumes ainsi que
le reste de branches des arbres exploités par ITB, à l'exception des souches elles-mêmes

De même, la communauté locale a le droit de couper pour besoin de construction, tout stick,
sur toute l’étendue de la concession. Néanmoins, pour des raisons évidentes de sécurité, la
communauté évitera d'exercer ces droits dans les blocs où l'exploitation est en cours.

Afin d'assurer à la communauté locale une réserve foncière pour leurs futures activités
agricoles, elle sera délimitée, en concertation avec elles-mêmes, une zone affectée au
développement rural. Cette zone comprendra les défrichements actuels ainsi qu’une partie
des forêts de terre ferme.

Dans ces zones, outre les activités agricoles, la communauté locale pourra aussi effectuer
les prélèvements destinés au bois de chauffe, à la fabrication de charbon de bois (makala),
fabrication des meubles ou à la construction.

NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI ETUMA BOKANGA
E Jean WA NYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA
BOEMBI | BOSEMBE MPAMBI |IKETÉ ILONGA | BOKANGA | BONKIN | Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM

BO
Rs Al ESP ERE-

cours ae aerricnement, en concertation avec les populations et avec l'accord préalable de
l'administration forestière.

Conformément au Guide Opérationnel fixant les normes d'affectation des terres, le plan
d'aménagement, en cours d'élaboration prévoira, 3 séries dans lesquelles, hormis le bois
mort, tout prélèvement est interdit.

° La série de conservation qui garantit la protection de zones à haute valeur écologique

+ La série de protection des zones sensibles : corridors de protection pour les cours
d’eau (protection des bergers), fortes pentes, sols sensibles à l'érosion …..

+ La série de production ligneuse correspondant aux zones destinées à la production
forestière industrielles

Récolte des fruits sauvages et des chenilles, la récolte des plantes médicinales

Afin de garantir le plein exercice de ce droit par la communauté locale, ITB s'engage à
mettre en place une équipe socio-économique qui aura pour mission d'établir, avec la
communauté locale et , la liste des produits forestiers autres que le bois d'œuvre. Il s'agira
en particulier de produits forestiers :

°< à usage alimentaire (fruits, chenilles, champignons, etc.)
e à usage médicinal (feuilles, écorces, racines, etc.)
° à usage artisanal ou service (feuilles, lianes, tiges, etc.)

Après identification de ces produits, l'équipe socio-économique définira, avec la
communauté locale des règles acceptables (périodes, distances de récoltes etc.) permettant
à la communauté locale d'exercer pleinement ce droit sans toutefois gêner ITB dans ces
activités d'exploitation.

Néanmoins, pour des raisons évidentes de sécurité, la communauté locale évitera d'exercer
ce droit dans les blocs où l'exploitation est en cours.

NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WA NYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA
PK Is | WP ]P |E |2
BOEMBI | BOSEMBE MPAMBI | IKETE ILONGA | BOKANGA | BONKIN | Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM
BO

GA al So | rat # eZ

Æ 34 /a1

Ee

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

3° Pratique de la chasse et de la pêche coutumières

Conformément au Code Forestier, ITB s'engage à garantir aux communautés locales
l'exercice du droit de pêche et de la chasse coutumière, sur toute l'étendue de sa
concession.

Cependant l'exercice de ce droit devra se faire dans les conditions définies par l'arrêté
n° 014 du 24 avril 2004 relatif aux mesures d'exécution de la loi n° 82-002 portant
règlementation de la chasse d’une part et, d'autre part, dans le respect des conventions
internationales ratifiées par la RDC sur la protection des espèces menacées, en particulier la
CITES.

Seront ainsi affichés dans différents lieux publics, en particulier au siège du comité local de
gestion, la liste des espèces animales qui ne peuvent être chassées.

En tout état de cause, ITB interdit à ses agents et à ses véhicules le transport d'arme de
chasse et de viande de brousse.

La communauté locale s'engage à signaler la présence de toute personne qui s’adonne à la
chasse ou pêche illégale dans la concession.

NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WA NYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA

FT Imir | FT P le 12
BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA NGA | BONKIN Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM

BO

as é db as real

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

Article 15 de l’avenant :

Le présent avenant est complété par l'annexe 10 relative au document définissant le montant
de jeton de présence des membres du CLG et du CLS

Document définissant le montant de jeton de présence
(Conformément à l’article 24 de l’AM 023/CAB/MIN/ECN-T/28/JEB/10)

Les parties ont convenu que le montant de jeton de présence est fixé à 10 $USD, équivalent
en franc congolais de 9200

Ce montant couvre uniquement la présence effective aux réunions ou séances de travail des
membres du comité local de gestion et/ou du comité local de suivi en rapport avec la mise en
œuvre des projets de réalisations des infrastructures socio économiques au profit de la
communauté locale .

Les réunions des membres du comité local de gestion et/ou du comité local de suivi sont
tenues en respectant les planifications telles que arrêtées par les parties prenantes. Elles
peuvent être organisées en sessions ordinaires et/ou en sessions extraordinaires.

Une fiche et/ou formulaire de présence est établie à la fin de chaque réunion et sert de
document attestant de la remise du jeton de présence aux membres présents (CLG et/ou
CLS)

Les parties conviennent que le montant de jeton de présence alloué pour la participation aux
réunions couvre également la prise en charge « restauration » des membres du CLG et/ou
CLS.

NKOMB BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WANYOKE |Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA
== :
Es AIT | Ga Ë 4
BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA NGA | BONKIN Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM
BO
75 le Sol JuÜS |
36 /41
Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

Article 16 de l’avenant :

Le présent avenant est complété par l'annexe 11 relative au document définissant les
modalités de facilités de transport des personnes et des biens

Conformément à l'article 89, alinéa 3, point C, du Code Forestier, le concessionnaire
forestier, (TB, s'engage à faciliter l'embarquement à bord de ses moyens de transport d'un
nombre limité des personnes des communautés locales et peuples autochtones dont les
forêts sont concernées par les 4 assiettes annuelles de coupe du premier bloc quadriennal.

Ce transport est accordé à titre gratuit. || sied de rappeler que les véhicules et les unités
flottantes ne sont pas préparés au transport de passagers et ne détiennent ni de conditions
ni d'assurances à cet effet. Ceci dit, et pour respecter certaines conditions d'ordre pratique
liées au respect du tonnage et aux impératifs sécuritaires, il a été convenu de limiter ce
transport à 15 personnes par ponton, selon les dispositions suivantes :

Ces personnes sont préalablement enregistrées par une personne désignée par le comité
local de gestion. Cette désignation fera l’objet d’un échange de courrier entre le comité local
de gestion et l’entreprise. La personne désignée remet à chaque personne enregistrée une
note attestant qu'elle a été autorisée de voyager à bord des moyens de transport du
concessionnaire forestier.

Avant l'embarquement, le passager signe une décharge dans laquelle il reconnaît que la
Société n'a aucune responsabilité sur sa sécurité pendant toute la durée du voyage, y
compris lors de l'embarquement et le débarquement.

Chaque passager peut transporter avec soi une charge ne dépassant pas le poids de cinq
sacs de manioc soit 250 kg. Une fois à bord, le passager est le seul responsable de la
surveillance de ses biens, ce qui vaut dire que le concessionnaire forestier ne peut pas être
tenue responsable en cas de perte ou disparition.

La facilité de transport ne peut pas être confondue à la prise en charge par la société. De ce
fait, toute personne à qui cette facilité a été accordée, libère le bateau dès l'arrivée à
destination pour un endroit de sa convenance.

NKOMB | BOKELE ILUKU MPINGO IFODJI OKWEDJI | ETUMA BOKANGA
E Jean WA NYOKE | Dieudon | BOSALA |ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA
POI z | WW pP ÆE |£
BOEMBI | BOSEMBE MPAMBI |IKETE ILONGA |B: NGA | BONKIN | Tony
IYOLON | NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM

BO

semelle

Avenant n° 1 à l'Accord constituant la Clause Sociale du cahier des charges du Contrat de
Concession Forestière n°012/11, ITB, Groupements BOFIDJI OUEST et BOFIDJI EST

Le déplacement des membres des communautés locales et des peuples autochtones
s'effectuera à l'intérieur de la concession, et plus spécifiquement de la zonée exploitée à
partir des villages concemés par les assiettes annuelles de coupe vers l'administration
territoriale locale (le territoire)

A partir du siège de l'administration territoriale locale (Le territoire), le concessionnaire
forestier, ITB assure le transport aux membres des communautés locales et des peuples
autochtones identifiés ainsi que leurs biens, selon le cas, vers le chef lieu de la province ou
de la ville de Kinshasa.

NKOMB BOKELE ILUKU MPINGO IFODJI OKWEDJI ETUMA BOKANGA
E Jean WA NYOKE Dieudon BOSALA ELELE ESANGA LONGEN | YOKA
Robert né Trésor GA
| dk T d> 4 P E |?
BOEMBI | BOSEMBE MPAMBI IKETE ILONGA | BOKANGA | BONKIN Tony
IYOLON NGANGA EKENGA | ENGONG LA GA KHALIL
KOY OMBE LOMBO W'ELOM
BO
Es | « À EE sols | 5%).

